        Case 2:18-mc-01001-DWA Document 425 Filed 11/23/20 Page 1 of 1



                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA


IN RE: DIISOCYANATES                                      )   Master Docket Misc. No. 18-1001
ANTITRUST LITIGATION                                      )
                                                          )   MDL No. 2862
This Document Relates to:                                 )
All Cases                                                 )


AMBROSE, United States Senior District Judge


                           MEMORANDUM OPINION AND ORDER

   Pending before the Court is Defendants’ Motion for Relief from Plaintiffs Failure to Obey this

Court’s September 4, 2020 Order. (ECF No. 396). The parties filed the related documents in

connection therewith. (ECF Nos. 398, 404, 405, 406, 414 and 422). Based upon Defendants’

representations at this point, they “seek no additional relief on the Motion and withdraw it without

prejudice, [and] without the need for further action at this time.” (ECF No. 422, p. 8). The Court

is satisfied with this result and will permit the same.

   THEREFORE, this 23rd day of November, 2020, it is ordered that Defendants’ Motion (ECF

No. 396) is withdrawn without prejudice.



                                               BY THE COURT:




                                               _________________________
                                               Donetta W. Ambrose
                                               Senior Judge, U.S. District Court
